Citation Nr: 1202501	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal with periarticular osteopenia (right hand disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1950 to September 1954.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The file was later transferred to the RO in Winston-Salem, North Carolina.

In a July 2011 decision, the Board denied the Veteran's claim for an increased evaluation.  Additional evidence had been received by the Winston-Salem RO in May 2011 that was not considered in conjunction with this decision.  The Veteran submitted this additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal with periarticular osteopenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 25, 2011, the Board issued a decision denying the Veteran's claim of entitlement to an increased rating in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal with periarticular osteopenia. 

2.  On August 16, 2011, the Board received notice that evidence relevant to the appeal had not been considered in the July 25, 2011 decision.  

CONCLUSION OF LAW

The July 2011 Board decision denying the issue of an evaluation in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal with periarticular osteopenia is vacated. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Order to Vacate

The Board of Veterans' Appeals  (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

A Board decision was issued on July 25, 2011, which denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal with periarticular osteopenia. 

The Veteran, through his representative, notified the Board in an August 2011 motion for reconsideration that the July 25, 2011, decision had not considered evidence submitted in May 2011.  Such evidence included a statement from the Veteran's employer attorney.   A review of the record indicates that the evidence had been submitted prior to the promulgation of the Board decision, even though it was not physically associated with the claims file at that time.  

In this case, issuance of a decision without consideration of the additional evidence constitutes a denial of due process.  Accordingly, the Board vacates its July 25, 2011, decision in this matter.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

In view of the order vacating the July 25, 2011, Board decision addressing the issue of entitlement to an evaluation in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal with periarticular osteopenia, a remand is being simultaneously rendered on this matter.  This remand will be entered as if the July 25, 2011, Board decision had never been issued. 


ORDER

The July 25, 2011, Board decision denying the issue of entitlement to an evaluation in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal with periarticular osteopenia is vacated. 


REMAND

While the Veteran submitted a waiver of initial RO consideration with respect to the statement written by his former employer, a review of the Virtual VA claims folder reveals additional evidence, specifically a November 2011 VA examination report, that was not contemplated by the waiver.  As such, the case must be remanded so that the agency of original jurisdiction can first adjudicate the claim in light of this additional evidence.  It is unclear why an additional examination was undertaken in the case.  Therefore, to the extent that this additional development may suggest the existence of a temporary file that has not been associated with this claims folder reviewed by the Board, the RO/AMC is asked to search for any temporary file that may exist for this Veteran.  If such a file exists, it should be associated with this claims file.

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has submitted a letter from his former employer stating that he had to terminate the Veteran's employment because his disability prevented him from completing the necessary tasks of the job.  Thus, the issue of TDIU has been raised.

Currently, the Veteran does not meet the combined rating requirement of 70 percent or more for consideration of a TDIU.  38 C.F.R. § 4.16(a).  As the increased rating claim is still viable, this may change and TDIU may be considered under 38 C.F.R. § 4.16(a).  Even if the underlying increased rating claim does not result in an increased evaluation, the claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, the record is unclear as to whether the Veteran is able to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The current evidence of record relates only to the loss of his recent job and does not address the issue of his employability more generally.  As such, an opinion is necessary in this regard.  Additionally, the Veteran is also service connected for bilateral hearing loss and tinnitus.  Therefore, any opinion should necessarily consider the effect of all three service connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should associate any temporary folders in its possession with the remainder of the record on appeal.  If no additional records exist, or if all additional records are contained in the shared virtual claims folder, the RO should so state.

2.  Upon completion of the above, afford the Veteran an examination to determine if it is at least as likely as not that his service-connected disabilities (chip fracture residuals, tinnitus, and bilateral hearing loss), irrespective of any nonservice-connected disabilities, prevents the Veteran from securing and following a substantially gainful occupation. 

3.  After completion of paragraphs 1 and 2 above, determine whether the Veteran meets the combined rating requirements for schedular consideration of TDIU. 

a.  If the Veteran's combined disability evaluation is increased to 70 percent or more, then proceed to paragraph 4. 

b.  If the Veteran's combined disability rating remains below 70 percent and the examiner finds that the Veteran is unemployable by reason of his service connected disabilities, or if any other evidence added to the record so shows, then refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b). 

4.  Thereafter, the RO/AMC should readjudicate the claim, in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


